DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 01/25/2022, the application is now in condition for allowance. 

Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1 and 16 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claims 1 and 16:
The prior art of record does not teach  apparatus claim 1 “An externally heated thermodynamic engine having a closed working-fluid circuit, the engine including: a working fluid including at least two different boiling point constituent fluids; a thermodynamic expander for extracting work from vaporized working fluid fed to a feed for it, a condenser downstream of the expander for condensing expanded vaporized working fluid exhausting from the expander, a liquid tank downstream from the condenser, pump means downstream from the liquid tank for pumping out condensed working fluid in combination with the pump means is adapted to pump from the liquid tank  to the heating means both the different boiling point constituent fluids in a determined ratio as liquids; and the relative boiling points of the different boiling point constituent fluids are such that in use: on feeding of the working fluid to the expander, it is in at least partially vaporized state, vapor and/or liquid of the higher boiling point liquid releases latent heat energy in the expander to vapor of the lower boiling point constituent fluid for production of work in the expander and the higher boiling point liquid is liquid on exit from exhaust of the thermodynamic expander” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, and a method of operating an externally heated thermodynamic engine of claim 16 is also allowable for similar reasons.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 11, 2022